Citation Nr: 0625994	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  97-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shrapnel scars to the left buttocks with 
retained multiple foreign bodies, to include tender scar and 
sensory disturbances associated with gluteal nerve damage, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for service-connected 
residuals of shrapnel scars to the right buttocks, to include 
scarring and sensory disturbance associated with gluteal 
nerve damage.  

3.  Entitlement to an increased rating for service-connected 
multiple shrapnel wounds to the left shoulder and dorsal 
back, with retained foreign bodies, Muscle Groups I, II, III, 
and IV, evaluated as 30 percent disabling as of March 25, 
1996, and as 40 percent disabling as of July 3, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Ft. Harrison, Montana, which granted the 
veteran's claim for an increased rating for service-connected 
shrapnel scars of the buttocks, to the extent that it 
increased his rating from noncompensable (0 percent) to 10 
percent, and which denied a claim for an increased rating for 
service-connected shrapnel wounds of the dorsal back with 
multiple foreign bodies, evaluated as 10 percent disabling.  
The veteran appealed, and in May 2000, the Board remanded the 
claims for additional development.  In July 2003, the RO 
continued the current rating specifically to the shrapnel 
scarring of the left buttock, and assigned a separate 
noncompensable rating for the shrapnel scarring of the right 
buttock.  The RO also combined the veteran's dorsal back 
injury with his left shoulder shrapnel injury, and assigned 
30 percent rating as of March 25, 1996, and a 40 percent 
rating as of July 3, 1997 (discussed infra).  In April 2004, 
the Board remanded the claims involving shrapnel scarring of 
the left and right buttock for additional development; in 
June 2005, the Board denied these two claims.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2006, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's June 2005 
decision.  That same month, the Court issued an Order 
vacating the June 2005 Board decision.  

For the reasons discussed below, the Board has determined 
that the issues on appeal are more accurately characterized 
as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With regard to the claims for increased/compensable ratings 
for residuals of shrapnel scars to the left buttocks with 
retained multiple foreign bodies, to include tender scar and 
sensory disturbances associated with gluteal nerve damage, 
and residuals of shrapnel scars to the right buttocks, to 
include scarring and sensory disturbance associated with 
gluteal nerve damage, a review of the claims files shows that 
VCAA notice was included as part of the November 2004 
supplemental statement of the case.  During the pendency of 
this appeal, the Court redefined the requirements of the VCAA 
to include notice that a disability rating and an effective 
date for award of benefits would be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board interprets the ruling in 
Dingess/Hartman as applying to any matter involving an award 
of a disability rating and/or an effective date for award of 
benefits.  

Although the statement of the case, and the supplemental 
statements of the case, discussed the rating criteria, they 
did not include notice of the effective dates for any 
increased/compensable evaluation.  Furthermore, and in any 
event, the Court has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as the notification of decision, the 
statement of the case, or a supplemental statement of the 
case, from which the claimant might have been able to infer 
what evidence was lacking.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Given the foregoing, on remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a disability rating 
and an effective date for the award of benefits will be 
assigned if an increased/compensable evaluation is/are 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

With regard to the claim of entitlement to an increased 
rating for service-connected multiple shrapnel wounds to the 
left shoulder and dorsal back, with retained foreign bodies, 
Muscle Groups I, II, III, and IV, evaluated as 30 percent 
disabling as of March 25, 1996, and as 40 percent disabling 
as of July 3, 1997, this claim is discussed at some length in 
the February 2006 Joint Motion, and under the circumstances, 
a discussion of the history of this claim is warranted.  
 
In a May 1972 rating decision, the RO granted service 
connection for "shrapnel wound, dorsal area back with 
retained MFB" (multiple foreign bodies), evaluated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5320, which pertains to injuries to Muscle Group XX.  At that 
time, the RO also granted service connection for "shrapnel 
wound left shoulder with retained MFB, evaluated as 20 
percent disabling under Diagnostic Code 5303.  

The issue on appeal originated with an RO rating decision 
dated in August 1996, in which it denied a claim for an 
increased rating for service-connected "shrapnel wound of 
the dorsal back with retained metallic foreign bodies," 
evaluated as 10 percent disabling.  The veteran appealed.  In 
a July 2003 rating decision, the RO determined that the 
medical evidence showed that the dorsal spine shrapnel 
injuries involved Muscle Groups I, II, III, and IV, and not 
Muscle Group XX.  The RO combined the veteran's left shoulder 
and dorsal spine disabilities, and recharacterized the 
disability in issue as "multiple shrapnel wounds to the left 
shoulder and dorsal back, with retained foreign bodies, 
Muscle Groups I, II, III, and IV."  The RO assigned a 30 
percent rating from March 25, 1996 to July 2, 1997, and a 40 
percent rating from July 3, 1997.  The RO indicated that it 
had assigned the maximum schedular evaluation allowed, and 
that its decision was therefore a full grant of the benefit 
sought on appeal.  

In its June 2005 decision, the Board did not discuss this 
issue.  However, in the February 2006 Joint Motion, it was 
agreed that this issue remained in appellate status.  

The appellant has not been provided with VCAA notice with 
regard to this claim.  In addition, the RO last addressed 
this issue in its July 2003 decision.  Since that time, 
additional evidence has been received.  It does not appear 
that this evidence has been reviewed by the RO, and a 
supplemental statement of the case reflecting review of this 
evidence has not been issued by the RO as to this issue.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2005).  In this case, a waiver of 
initial RO review has not been received for the additional 
evidence.  Given the foregoing, on remand, the RO must review 
the new evidence and, if the claim remains denied, include 
such evidence in a supplemental statement of the case.  Id.
In the RO's July 2003 rating decision, it determined that, 
contrary to earlier rating decisions, the veteran's dorsal 
spine injury had not actually affected Muscle Group XX, and 
that the Muscle Groups affected by both his dorsal spine, and 
left shoulder, shrapnel injuries were Muscle Groups I, II, 
III, and IV.  The RO combined these two injuries and assigned 
ratings of 30 percent and 40 percent.  In its analysis, the 
RO indicated that it was applying 38 C.F.R. § 4.55(e) (When 
compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the 
most severely injured muscle group will be increased by one 
level, and used as the combined evaluation for all affected 
muscle groups).  
The Joint Motion noted that the RO's combining of the 
veteran's dorsal spine disability with his left shoulder 
disability in its July 2003 rating decision appeared to be 
inconsistent with the provisions of 38 C.F.R. § 4.55(e) 
because the combined muscle groups involved two distinct 
anatomical regions.  Citing 38 C.F.R. §§ 4.55(b) and 4.73.  
See also 38 C.F.R. § 4.55(f) (providing that for muscle group 
injuries in different anatomical regions (not acting on 
ankylosed joints), each injury is separately rated, and 
ratings are then combined under VA's "combined ratings table" 
at 38 C.F.R. § 4.25, for the purposes of determining 
schedular compensation ratings).  In this regard, prior to 
July 2003, the RO had evaluated the veteran's dorsal spine 
disability and left shoulder disability, under diagnostic 
codes that pertained to distinct anatomical regions.  
Specifically, the RO had evaluated the veteran's dorsal spine 
shrapnel injury under 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5320.  Under DC 5320, the function of Muscle Group XX is to 
provide postural support of the body and extension and 
lateral movements of the spine.  In addition, prior to July 
2003, the RO had evaluated the veteran's left shoulder 
disability under 38 C.F.R. § 4.73, DC 5303.  Under DC 5303, 
the function of Muscle Group III is to provide elevation and 
abduction of the arm, and forward and backward swing of the 
arm.  
The Board further notes that notwithstanding the RO's 
discussion of the affected Muscle Groups, the RO's July 2003 
decision did not contend that the "overlying location" of 
the dorsal spine shrapnel wounds had been incorrectly noted 
in its previous rating decisions, and there is no basis upon 
which to find that the "anatomical region" affected by the 
veteran's dorsal spine shrapnel residuals should be changed.  
See e.g., VA examination reports, dated in February 1972 and 
June 2003 (containing consistent anatomical diagrams showing 
the location of the veteran's shrapnel injuries).  In this 
regard, the Joint Motion noted that the veteran's dorsal 
spine injury had been evaluated as 10 percent disabling for 
over 20 years, and that it is therefore protected from being 
reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2005) (the Board acknowledges that in its July 2003 
rating decision, the RO indicated that it had combined the 
veteran's 10 percent and 20 percent ratings for his left 
shoulder and dorsal spine injuries to avoid violating 38 
C.F.R. § 3.951).    
As a final matter, all of the disabilities in issue are the 
result of shrapnel wounds.  The RO has assigned hyphenated 
diagnostic codes for all of the disabilities in issue.  
However, a recent case, the U.S. Court of Appeals for 
Veterans Claims held that hyphenated codes are only 
appropriate for diseases, and that they are inappropriate for 
injuries.  Tropf v. Nicholson, No. 03-1923 (U.S. Vet. App. 
Apr. 4, 2006).  Given the foregoing, on remand, the RO should 
reevaluate the veteran's disability.  The veteran should also 
be afforded appropriate VA examinations, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims on appeal, as well as an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal; (2) the information and 
evidence that VA will obtain on his 
behalf, (3) the information and evidence 
that he is expected to provide, and (4) 
request that he provide any evidence in 
his possession that pertains to the 
claims.

2.  Schedule the veteran for VA 
orthopedic, skin, and neurological 
examinations. Any indicated tests should 
be accomplished.  The claims file must be 
made available to the examiners; the 
examiners should indicate in the 
examination report if the claims file was 
reviewed.

With respect to the veteran's service-
connected shrapnel wounds to the left 
shoulder and dorsal back with retained 
foreign bodies, the orthopedic examiner 
should discuss the severity of any muscle 
impairment, and specifically identify 
which muscle groups are involved.  All 
limitation of function must be 
identified.

With respect to the service-connected 
residuals of shrapnel scars to the left 
buttocks with retained multiple foreign 
bodies, to include tender scar and 
sensory disturbances associated with 
gluteal nerve damage, the skin examiner 
should describe in detail the veteran's 
scars.  The neurological examiner should 
discuss the extent, if any, of paralysis 
of the nerves involved and specifically 
identify which nerves are involved.  All 
limitation of function must be 
identified.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Finally, the RO should review the 
record and adjudicate the claims, to 
include consideration of 38 C.F.R. §§ 
3.951 and 4.55(f), Tropf v. Nicholson, 
No. 03-1923 (U.S. Vet. App. Apr. 4, 
2006), the February 2006 Joint Motion, as 
appropriate, and the Board's discussion 
of the issues in this Remand.  If any of 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

